IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Com. ex rel. Omar Jackson,                    :
                        Petitioner            :
                                              :
                     v.                       :     No. 47 M.D. 2017
                                              :     Submitted: December 30, 2021
John E. Wetzel, Secretary                     :
Pennsylvania Department of                    :
Corrections, and Lawrence P.                  :
Mahally, Superintendent, State                :
Correctional Institution at Dallas,           :
and Pennsylvania Department of                :
Corrections,                                  :
                           Respondents        :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                          FILED: July 21, 2022


       Before the Court is the Motion for Judgment on the Pleadings filed by Omar
Jackson (Jackson), pro se, and the Cross-Application for Summary Relief in the
Form of a Motion for Summary Judgment (Motion for Summary Judgment) filed by
John E. Wetzel, Secretary, Pennsylvania Department of Corrections, Lawrence P.
Mahally, Superintendent of the State Correctional Institution at Dallas (SCI-Dallas),
and   the    Pennsylvania      Department      of    Corrections    (DOC)      (collectively,

       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
Respondents). Upon careful review, we deny Jackson’s Motion for Judgment on the
Pleadings and grant Respondents’ Motion for Summary Judgment.

   I. BACKGROUND
            A. Factual Allegations
      The factual allegations, as we described in Commonwealth ex rel. Omar
Jackson v. John E. Wetzel (Pa. Cmwlth., No. 47 M.D. 2017, filed June 13, 2018)
(Jackson I), are as follows. “On November 16, 2016, [DOC] charged Jackson with
a violation of SCI-Dallas Rule 26, ‘Any Criminal Violation of the Pennsylvania
Crimes Code,[2]’ and Rule 40, ‘Unauthorized Use of the Mail or Telephone.’” Id.,
slip op. at 2. This misconduct arose out of Jackson’s alleged involvement in
forwarding an envelope, on which was the name of a second inmate, Marcell Smith
(Smith), that contained a letter to someone outside the institution instructing them
on how to sneak contraband into SCI-Dallas, a map of SCI-Dallas, and a second
letter allegedly signed by Jackson asking for the recipient to forward it to another
person.

      On November 22, 2016, a hearing examiner conducted a disciplinary
      hearing. Jackson pleaded not guilty to a violation of Rule 26 and guilty
      to a violation of Rule 40. Jackson testified on his own behalf at the
      hearing and requested permission to call two additional witnesses. The
      hearing examiner permitted Jackson to testify and call one witness[, the
      charging Corrections Officer Lieutenant Starzynski], but the hearing
      examiner declined to hear testimony from the second witness[, Smith,]
      on the ground that testimony from the second witness was unnecessary
      to determine the relevant facts. (Amended Petition[] [Exhibit (]Ex.[)]
      B.) The hearing examiner found Jackson guilty of violating both Rule
      26 and Rule 40. (Amended Petition[] Ex. A.)




      2
          18 Pa.C.S. §§ 101-7707.


                                         2
       Jackson filed with this Court a petition for writ of mandamus[3]
       (Petition) and an application for leave to proceed in forma pauperis, the
       latter of which the Court granted. Respondents filed preliminary
       objections in the nature of a demurrer, arguing that Jackson’s Petition
       was legally insufficient. Jackson then filed the Amended Petition and,
       as a result, this Court dismissed Respondents’ first preliminary
       objections. Respondents filed preliminary objections to the Amended
       Petition, and Jackson filed preliminary objections to Respondents’
       preliminary objections. This Court overruled Jackson’s preliminary
       objections.

Jackson I, slip op. at 2. After review, the Court then overruled Respondents’
preliminary objections and directed Respondents to file an answer to the Amended
Petition. Id., slip op. at 7, Order.

           B. Respondents’ Answer and New Matter and Jackson’s Response
       On July 11, 2018, Respondents filed their Answer and New Matter to the
Amended Petition, in which Jackson asserts that his due process rights were violated
because the hearing examiner refused to allow Smith to testify and was not impartial
because Jackson had observed the hearing examiner speaking with Lieutenant
Starzynski prior to the hearing. In the Answer, Respondents deny the Amended
Petition’s material allegations as being legal conclusions to which no response was
required or because they lack sufficient knowledge to respond.




       3
         “Mandamus is an extraordinary writ that will only lie to compel official performance of
a ministerial act or mandatory duty where there is a clear legal right in the [petitioner], a
corresponding duty in the [respondent], and want of any other appropriate and adequate remedy.”
Jackson v. Vaughn, 777 A.2d 436, 438 (Pa. 2001). Mandamus is not used to establish legal rights,
but to enforce rights that are “already established beyond peradventure.” Lawrence v. Pa. Dep’t
of Corr., 941 A.2d 70, 72 (Pa. Cmwlth. 2007). Mandamus will not lie to “direct the exercise of
judgment or discretion in a particular way, or to direct the retraction or reversal of an action already
taken.” Chanceford Aviation Props., L.L.P. v. Chanceford Twp. Bd. of Supervisors, 923 A.2d
1099, 1108 (Pa. 2007).


                                                   3
       As New Matter, Respondents make the following relevant averments.
Jackson received a misconduct for “several violations of institutional rules,
including a violation of the Pennsylvania Crimes Code and the unauthorized use of
the mail or telephone.” (Respondents’ New Matter ¶¶ 1-2.) Jackson submitted a
witness request to call Smith, based on Jackson’s belief that Smith’s testimony was
relevant because Smith’s name was on the envelope that was the basis for the
unauthorized use of the mail misconduct charge. At the misconduct hearing, Jackson
“voluntarily plead[ed] guilty to the charge of unauthorized use of the mail or
telephone, but plead[ed] not guilty to the charge of violating the Pennsylvania
Crimes Code.” (Id. ¶¶ 4-5.) Jackson testified on his own behalf and submitted a
written version of what transpired. The hearing examiner found that Jackson
admitted to “forwarding a letter containing a map of the institution and instructions
for introducing contraband into the facility to an outside individual.” (Id. ¶ 7.)
Relying on that admission and the investigation and testimony from Lieutenant
Starzynski, the hearing examiner found Jackson guilty of the misconduct charges.
(Id. ¶¶ 7-8.)
       In response to the claim that the hearing examiner should have allowed Smith
to testify, Respondents assert that “[d]etermining whether requested witnesses are
necessary or would aid” in the misconduct hearing is within the hearing examiner’s
discretion. (Id. ¶ 10.) Respondents aver that because Jackson had already admitted
to the unauthorized use of the mail and was identified during the investigation as the
individual who had forwarded the envelope, Smith’s testimony was “insignificant.”
(Id. ¶ 9.) Respondents further aver that all the requirements of due process were
followed and that Jackson was given “every opportunity to defend himself at the
misconduct hearing, through testimony and a written statement.” (Id. ¶¶ 11-12.)



                                          4
      Jackson filed an Answer to Respondents’ New Matter. Therein, Jackson
admits to requesting Smith to testify due to Smith’s name being on the envelope, to
having a misconduct hearing, and to voluntarily pleading guilty to the charge of
unauthorized use of the mail or telephone and not guilty to the charge of violating
the Pennsylvania Crimes Code. (Jackson’s Answer to New Matter ¶¶ 3-5.) Jackson
acknowledges that the hearing examiner found that Jackson admitted to forwarding
the letter to an outside individual, but disagrees with any suggestion that he placed
the information in the envelope, as Smith was the one “that put the map inside the
envelope.” (Id. ¶ 7.) Jackson further denies that the hearing examiner relied on
Jackson’s admission, as well as Lieutenant Starzynski’s investigation, to find him
guilty of the misconduct charges. Finally, Jackson contends that Respondents’
averment that Jackson’s admission to being involved and identification in the
investigation as having been the one to forward the envelope rendered Smith’s
testimony insignificant is a legal conclusion to which no response is required.

   II. MOTIONS BEFORE THE COURT
      On April 27, 2021, Jackson filed a Motion for Judgment on the Pleadings.
Jackson asserts that Respondents’ “blanket denials of the allegations relating to
[Respondents’] intentional deprivation of [Jackson’s] due process right[s], [w]hich
[] are set forth in paragraphs 2-18 of the [A]mended [Petition], [are] improper under
[Pennsylvania Rule of Civil Procedure 1028(c),] Pa.R.Civ.P. 1028(c), and
constitute[] an admission of the allegations.” (Jackson’s Motion for Judgment on
the Pleadings (Jackson’s Motion) ¶ 4.) Jackson further argues that Respondents
admitted in their New Matter various allegations regarding Jackson’s inability to call
a properly requested and relevant exculpatory witness, Smith, and the corresponding
violation of his due process rights. (Id. ¶¶ 5-10.) Thus, Jackson contends that


                                          5
Respondents’ New Matter “admits [Jackson’s] allegations that [Respondents]
denied [Jackson] the right to present an adequate defense by denying an exculpatory
witness[]” from testifying under the guise of “being irrelevant, [w]hile considering
the [f]raudulent testimony of an uncorrob[o]rated adverse witness[, Lieutenant
Starzynski, who] initiated the investigation, [and] authored the misconduct.” (Id. ¶
11.) Jackson further argues that Respondents failed to set forth any facts that would
support their claim that Jackson was provided an opportunity to be heard and present
evidence in accordance with DOC’s internal policies and the Pennsylvania Code, 37
Pa. Code §§ 91.1-97.118. (Id. ¶ 12.) Thus, Jackson asserts, there is no genuine issue
of material fact, and he is entitled to judgment as a matter of law. (Id. ¶¶ 14-15.)
       Thereafter, Respondents simultaneously filed an Answer to Jackson’s Motion
for Judgment on the Pleadings, the Motion for Summary Judgment, and a brief in
support thereof. In their Answer, Respondents deny that their Answer and New
Matter admitted any of the material allegations of the Amended Petition, asserting
that their “denials, as reflected in their answer to the [Amended Petition], are
appropriate and proper.” (Respondents’ Answer to Jackson’s Motion ¶¶ 4-9, 11.)
Respondents argue that Jackson has failed to show a lack of any genuine issues of
material fact and that his arguments rely “upon serious mischaracterizations of
Respondents’ [N]ew [M]atter, rather than any admissible evidence that could
support [Jackson’s] contention that” his due process rights were violated. (Id. ¶ 14.)
Respondents attach to their brief clearer copies of certain exhibits that were attached
to the Amended Petition, as well as the original misconduct report filed by
Lieutenant Starzynski that was referenced in the Amended Petition, to which both
Respondents and Jackson cite in their briefs.4 (See Respondents’ Brief (Br.) at 10;

       4
        Jackson does not object to the attachment of the misconduct report, which was referenced
in the Amended Petition, and, as mentioned, cites to it himself in his brief.


                                               6
Jackson’s Br. at 10-11.) Thus, Respondents request that Jackson’s Motion for
Judgment on the Pleadings be denied and their Motion for Summary Judgment be
granted.

   III.    DISCUSSION
           A. Applicable Legal Standards
      Motions for judgment on the pleadings and summary judgment filed in this
Court’s original jurisdiction are considered motions for summary relief governed by
Pennsylvania Rule of Appellate Procedure 1532(b), Pa.R.A.P. 1532(b).                 Rule
1532(b) provides that, “[a]t any time after the filing of a petition for review in an . . .
original jurisdiction matter, the court may[,] on application[,] enter judgment if the
right of the applicant thereto is clear.” Id. “Summary judgment is appropriate where
there are no genuine issues of material fact and the moving party is entitled to
judgment as a matter of law.” Royal v. Se. Pa. Transp. Auth., 10 A.3d 927, 929 n.2
(Pa. Cmwlth. 2010). In considering whether to grant summary judgment, we review
the record “in the light most favorable to the nonmoving party, but all doubts as to
the existence of a genuine issue of material fact must be resolved against the moving
party.” Id.
      Similarly, “[a] motion for judgment on the pleadings is in the nature of a
demurrer; all of the opposing party’s allegations are viewed as true and only those
facts which have been specifically admitted by him may be considered against him.”
Dep’t of Pub. Welfare v. Joyce, 571 A.2d 536, 536 (Pa. Cmwlth. 1990). In reviewing
a motion for judgment on the pleadings, the Court may “only consider the pleadings
themselves and any documents properly attached thereto.” Id. Judgment on the
pleadings should only be granted when there is no genuine issue of material fact and




                                            7
the moving party is entitled to judgment as a matter of law. Summit Twp. Indus.
& Econ. Dev. Auth. v. Cnty. of Erie, 980 A.2d 191, 203 n.8 (Pa. Cmwlth. 2009).

          B. Parties’ Arguments
      Jackson argues that he is entitled to summary relief because, in his Amended
Petition, he avers that “DOC is refusing to permit inmates from producing
exculpatory witnesses from testifying under oath as required by DOC policy DC-
ADM 801 and 37 Pa. Code § 93.10.” (Jackson’s Br. at 19.) Jackson characterizes
the testimony given by Lieutenant Starzynski as false and asserts that Lieutenant
Starzynski and the hearing examiner engaged in ex parte communications in
violation of Jackson’s due process rights. (Id. at 20.) Jackson further argues that,
although Respondents’ Answer unequivocally denied the material allegations and
their averments in the New Matter were not tacit admissions of Jackson’s
allegations, the conclusions that can be drawn from the denials and averments
establish the violation of his due process rights. (Id. at 22.) Jackson then sets forth
paragraphs 3, 8, 9, 10, and 13 of Respondents’ New Matter and explains how, in his
view, each of these paragraphs supports his position that his due process rights were
violated and that Respondents admitted that violation. (Id. at 22-26.) With respect
to his due process claim based on the denial of his request to call Smith as a witness,
Jackson argues that he has established he is entitled to judgment as a matter of law
because this denial was arbitrary and capricious and prevented him from telling his
story and presenting relevant evidence. (Id. at 27-28.) Jackson further argues that
his due process rights were violated because he “received a hearing with a [biased]
hearing examiner” based on his observation that the hearing examiner and
Lieutenant Starzynski were talking prior to the hearing. (Id. at 30-31.) Jackson
contends that these actions violated Section 93.10(b)(2)-(3) and Section 3(D) of DC-


                                          8
ADM 801, and Wolff v. McDonnell, 418 U.S. 539 (1974). (Id. at 32.) Thus, Jackson
argues that there are no material facts in dispute and those undisputed facts reflect
that Jackson was denied due process, and he is, therefore, entitled to judgment in his
favor and Respondents are not. (Id. at 33.)
      Respondents argue that Jackson has failed to show that there is a lack of a
genuine issue of material fact and that he is entitled to judgment as a matter of law.
(Respondents’ Br. at 15.) Respondents maintain that Jackson’s “assertions that []
Respondents have failed to sufficiently deny his allegations and that Respondents[]
have tacitly admitted several of his claims” are mischaracterizations of their
responses. (Id.) Specifically, Respondents contend that Jackson mischaracterizes
paragraphs 3, 8, 9, 10, and 13 of Respondents’ New Matter and “twist[s] the text of
those averments to conclude that Respondents have admitted his claims.” (Id. (citing
Jackson’s Motion ¶¶ 6-10).) A fair reading of their averments, Respondents argue,
belies Jackson’s argument that Respondents admitted the allegations in their New
Matter. According to Respondents, because this is the only basis upon which
Jackson relies to support the grant of judgment on the pleadings, Jackson is not
entitled to judgment as a matter of law. (Id. at 15-16.)
      In support of their Motion for Summary Judgment, Respondents argue that
they are entitled to summary relief because there are no genuine issues of fact in
dispute and Jackson was afforded process that was due under Wolff, and Section
93.10 of DOC’s regulations, 37 Pa. Code § 93.10, as reflected in the
contemporaneous documentation. (Id. at 19.) Respondents explain that Jackson
“received a hearing with an impartial hearing examiner; written notice of the charges
well in advance of the hearing; an opportunity to [] call a witness, present his own
written version of events[,] and present evidence at the hearing; and a written



                                          9
explanation of the sanction decision.” (Id. (citing Wolff, 418 U.S. at 559).) Further,
Respondents assert that Jackson’s request to call Smith was denied because the
hearing examiner, acting within his discretion, determined that Smith’s testimony
was unnecessary because Jackson had already admitted to his role in the scheme
during the investigation, which resulted in the issuance of the misconduct charge.
(Id. at 20.) Because Jackson “presented no evidence, either tangible or testimonial,
to support his contention that” not having Smith as a second witness violated his due
process rights and DOC’s regulations, particularly where Jackson did not explain
what Smith’s testimony would be or its relevancy beyond that Smith’s name was on
the envelope, Respondents argue there was no violation of due process by the
hearing examiner. For these reasons, Respondents maintain they met their burden
of proving a clear right to relief and are entitled to summary judgment. (Id. at 20-
21.)

          C. Analysis
       Jackson claims that, as a matter of law, he has established that he was denied
due process at the misconduct hearing. Respondents assert that Jackson has not done
so and that they have established that, as a matter of law, no due process violation
occurred. In the context of prison misconduct hearings, due process requires that
inmates charged with misconduct be provided: (1) a hearing by an impartial
adjudicator; (2) written notice of the charges, provided at least 24 hours prior to the
hearing; (3) an opportunity to call witnesses and present documentary evidence in
their defense, provided the presentation of such does not threaten institutional safety
or correctional goals; (4) assistance if the charged inmate is illiterate or if complex
issues are involved; and (5) a written explanation of the decision. Wolff, 418 U.S. at




                                          10
563-71.5 However, inmates do not have an unlimited right to call witnesses. “[T]he
fact that [inmates] retain rights . . . in no way implies that these rights are not subject
to restrictions imposed by the nature of the regime to which they have been lawfully
committed.”      Id. at 556.      Prison personnel must be given discretion in the
administration of prison misconduct hearings. Id. at 566. When denying a request
to call a witness, the United States Supreme Court in Wolff explained that “it would
be useful for the [adjudicator] to state its reasons for refusing to call a witness,
whether it be for irrelevance, lack of necessity, or the hazards presented in individual
cases.” Id.
       DOC has its own regulations and policies governing misconducts and
misconduct hearings. When inmates violate rules set forth by DOC, Section 1.A of
DC-ADM 8016 provides: “the violation shall be reported and disposed of either by
an informal or formal process.” Misconducts are defined as “[a]ny violation o[r]
alleged violation of [DOC] rules, regulations, or policies.” Glossary of Terms, DC-
ADM 801. Misconducts are required “to be reported via a DC-141, Part 1,
Misconduct Report.” Section 1.B of DC-ADM 801. Inmates who are charged with
a misconduct “shall receive a copy of the [DC-141].” Id. Section 3(D) of DC-ADM
801 provides that a hearing examiner may approve up to three relevant witnesses,


       5
          We recently explained that there are “three components, at minimum, [that] must be
present to satisfy an inmate’s right to procedural due process” in disciplinary proceedings: (1)
written notice of the violations in advance of the hearing; (2) a written statement by the hearing
examiner explaining his decision; and (3) the ability for the inmate to call witnesses and present
documentary evidence. Feliciano v. Pa. Dep’t of Corr., 250 A.3d 1269, 1275 (Pa. Cmwlth. 2021).
        6
            DOC Policy DC-ADM 801 appears on DOC’s official website at:
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/801%20Inmate%20Discipli
ne.pdf (last visited July 20, 2022). We are cognizant, however, that DOC’s DC-ADM Policies
include “disclaimer” language reflecting that the policies do not create any rights in any person,
which this Court has stated reflects that the policies do not create enforceable rights. Weaver v.
Pa. Dep’t of Corr., 829 A.2d 750, 753 (Pa. Cmwlth. 2003).


                                               11
including the charging staff member, “only if the testimony is needed to establish
the guilt or innocence of the inmate.” Section 3(D)(1), (2) of DC-ADM 801. In
making a request, the inmate must state “why the witness is relevant to the hearing,”
and if the hearing examiner denies a request for a witness, the reasons for the denial
shall be stated in writing. Section 3(D)(2) of DC-ADM 801. Additionally, DOC
must follow the procedures outlined in its own regulation, 37 Pa. Code § 93.10(b), 7
and Bush v. Veach, 1 A.3d 981, 984 (Pa. Cmwlth. 2010), which mirror Wolff’s
requirements.


       7
           Section 93.10(b) relates to inmate discipline and provides:

       (b) Written procedures which conform to established principles of law for inmate
       discipline including the following will be maintained by [DOC] and disseminated
       to the inmate population:

             (1) Written notice of charges.

             (2) Hearing before an impartial hearing examiner or an informal resolution
             process for charges specified by [DOC] in the Department of Corrections
             Inmate Handbook, or any [DOC] document that is disseminated to inmates. The
             informal resolution process is described in DC-ADM 801--Inmate Discipline.
             The process gives inmates the option to meet with staff to resolve a misconduct
             rather than proceed with a hearing.

             (3) Opportunity for the inmate to tell his story and to present relevant evidence.

             (4) Assistance from an inmate or staff member at the hearing if the inmate is
             unable to collect and present evidence effectively.

             (5) Written statement of the decision and reasoning of the hearing body, based
             upon the preponderance of the evidence.

             (6) Opportunities to appeal the misconduct decision in accordance with
             procedures in the Department of Corrections Inmate Handbook.

37 Pa. Code § 93.10(b) (italics in original).


                                                  12
      Of the Wolff requirements, Jackson argues that his due process rights were
violated because his request to call Smith at his misconduct hearing was denied and
the hearing examiner was biased. Jackson argues he is entitled to summary relief
because Respondents admitted these allegations in their Answer and New Matter or
these admissions can be inferred from Respondents’ pleading. We disagree. A plain
reading of Respondents’ Answer and New Matter shows that they did not admit any
of the Amended Petition’s material allegations. Rather, Respondents denied the
material allegations on the basis that they lacked sufficient information to respond
or that the allegations constituted legal conclusions to which no response was
required. These are not “general denials” that would result in the admission of an
allegation. Pennsylvania Rule of Civil Procedure 1029(b)-(d), Pa.R.Civ.P. 1029(b)-
(d). Further, the averments contained in the New Matter did not admit, either
implicitly or explicitly, that Jackson’s due process rights were violated, but more
clearly set forth the factual and procedural history of the misconduct hearing and the
process that Jackson was afforded during this time. Thus, the Court discerns no
admissions in or inferences from Respondents’ Answer and New Matter that support
Jackson’s claim that a due process violation occurred here. As Respondents’ alleged
admissions are the basis of Jackson’s request for summary relief, Jackson has not
met his burden of proving that it is clear and free from doubt that he is entitled to
judgment as a matter of law. Therefore, Jackson’s Motion for Judgment on the
Pleadings is denied.
      Respondents contend that they are entitled to summary judgment at this time
because the record shows that Jackson received the process due under Wolff, DOC’s
regulations, and DOC’s policies. After reviewing the Amended Petition, Answer




                                         13
and New Matter, and documents before the Court, we agree that Jackson was
afforded due process at the misconduct hearing in accordance with the law.
      Jackson’s main argument is that he was denied due process because Smith
was not allowed to testify on his behalf, precluding Jackson from presenting relevant
evidence and his side of the story. However, inmates in misconduct hearings are not
entitled to “the same panoply of procedural rights afforded a criminal defendant.”
Melton v. Beard, 981 A.2d 361, 365 (Pa. Cmwlth. 2009). An inmate’s rights are
allowed to be restricted by “the nature of the regime to which they have been
lawfully committed.” Wolff, 418 U.S. at 556. Pursuant to DOC’s regulations and
Policy, an inmate is allowed to call relevant witnesses whose testimony is necessary
to establish the guilt or innocence of the inmate. See 37 Pa. Code § 93.10(b); Section
3(D)(1), (2) of DC-ADM 801. Thus, an inmate’s request for a witness may be
denied, within the hearing examiner’s discretion, where the witness’s testimony is
not necessary to decide the inmate’s guilt or innocence. Here, Jackson admitted to
participating in the unauthorized use of mail or telephone during the investigation,
he further admitted that he “voluntarily plead[ed] guilty” to this charge at the
misconduct hearing, and he admitted to having asked someone to forward the letter
in question.   (See Respondents’ New Matter ¶¶ 5, 7; Jackson’s Answer to
Respondents’ New Matter ¶¶ 5, 7.) Further, although Jackson describes in his brief
a variety of ways Smith’s testimony would have helped his defense, Jackson’s
explanation to the hearing examiner as to the relevancy of this testimony was simply
that Smith’s name was on the envelope. (See Amended Petition Ex. B; Respondents’
Br. Ex. A at 7.) Because Jackson admits to participating in and pleaded guilty to the
underlying rule violation, we cannot say that there was a violation of Jackson’s due
process rights when the hearing examiner denied the request to have Smith testify



                                         14
about that rule violation based on the conclusion that Smith’s testimony was not
needed to determine Jackson’s guilt or innocence.
      We next address Jackson’s claim that the hearing examiner was biased in
contravention to DOC’s regulations, policies, and Wolff. Jackson’s claim of bias is
based on his conclusory allegation that the hearing examiner had to be biased
because Jackson observed Lieutenant Starzynski speaking with the hearing examiner
prior to the hearing and the hearing examiner credited Lieutenant Starzynksi’s
testimony. In his brief, Jackson does not fully develop this argument, but, instead,
makes several broad statements regarding the hearing examiner’s alleged bias. (See
Jackson’s Br. At 20, 26, 30.) A petitioner must develop claims with citations to the
record and relevant case law, and a failure to do so will result in waiver.
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009). Nonetheless, we note
that, to the extent the hearing examiner credited Lieutenant Starzynski’s testimony,
Jackson admits that he voluntarily pleaded guilty to the unauthorized use of mail
charge, which corroborated Lieutenant Starzynski’s testimony that Jackson had
participated in the violation. We do not view the crediting of corroborated testimony
alone as reflecting bias, and the Court discerns no other allegations or evidence,
beyond conclusory statements, that would show that the hearing examiner was
biased. Accordingly, we cannot say that there was a violation of Jackson’s due
process rights based on the allegation of the hearing examiner’s bias.
      To summarize, although Jackson claims his due process rights were violated,
we conclude, based on the materials before us, that Jackson was apprised of the
charges against him more than 24 hours before the misconduct hearing, was able to
testify himself and provide a written account of events, received a hearing before an
impartial hearing examiner, received a written decision, and was able to engage in



                                         15
an appeals process challenging that written decision. This is in accordance with
Wolff, DOC’s regulations, and DOC’s policies. Therefore, Respondents have met
their burden of proving that it is clear and free from doubt that there was no due
process violation, and they are entitled to judgment as a matter of law.

   IV.    CONCLUSION
      For the foregoing reasons, Jackson has not established a clear right to relief
entitling him to summary relief in his favor.       In contrast, Respondents have
established their clear right to relief and are, therefore, entitled to judgment as a
matter of law. Accordingly, Jackson’s Motion for Judgment on the Pleadings is
denied, and Respondents’ Motion for Summary Judgment is granted.


                                       __________________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                         16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Com. ex rel. Omar Jackson,                 :
                        Petitioner         :
                                           :
                   v.                      :   No. 47 M.D. 2017
                                           :
John E. Wetzel, Secretary                  :
Pennsylvania Department of                 :
Corrections, and Lawrence P.               :
Mahally, Superintendent, State             :
Correctional Institution at Dallas,        :
and Pennsylvania Department of             :
Corrections,                               :
                           Respondents     :



                                     ORDER


      NOW, July 21, 2022, Omar Jackson’s (Jackson) Motion for Judgment on the
Pleadings is DENIED, and Respondents’ Cross-Application for Summary Relief in
the Form of a Motion for Summary Judgment is GRANTED.



                                         __________________________________________
                                         RENÉE COHN JUBELIRER, Judge